To compel the allowance of relator’s bill for service rendered in serving a requisition.
Denied November 18, 1892, with costs.
The answer alleged that a third party .undertook to pay and did pay relator for his expenses and services, and relator proceeded to a hearing without framing an issue.
Held, that the answer must be taken as true; Merrill vs. County Treasurer, 61 M., 95 (1447); Murphy vs. Township Treasurer, 56 M., 505 (1417); Hickey vs. Supervisors, 62 M., 100 (1530); Post vs. Township Board, 63 M., 324 (1249).
A motion was afterwards made and granted March 8, 1893, to re-open case and frame issues; the issues were settled and sent down for trial March 11, 1893.